Citation Nr: 0933399	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
July 1969 and from February 1971 to May 1988.  He died in 
April 2001.  The appellant is his widow.  She appealed to the 
Board of Veterans' Appeals (Board) from a September 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied her claims for 
service connection for the cause of his death and for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under 38 U.S.C.A. § 1318 in response 
to the Federal Circuit Court's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  Following 
completion of the VA rulemaking, the Federal Circuit decided 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  That decision held that VA could properly 
construe the "entitled to receive" language of § 1318 to 
bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening.  However, the stay remained in effect 
with regards to petitions to reopen previously denied claims 
on the basis of new and material evidence.

In January 2007, this remaining portion of the stay was 
lifted.  This was in response to the holding in a subsequent 
decision involving the criteria for § 1318 benefits, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  
In this most recent decision the Federal Circuit upheld VA's 
recently promulgated regulations that had expanded the 
interpretation of the "entitled to receive" language of 
§ 1318 to include where additional service records had been 
received that existed at the time of the prior decision but 
were not previously considered by VA, though not expressly 
permitting claims premised upon a petition to reopen for 
evidence other than service department records.  See 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), codified at 38 C.F.R. § 3.22(b) 
(2006).

In June 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In September 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claims and returned the file to the Board for 
further appellate review.  So the Board is deciding the § 
1318 claim.

The claim for service connection for cause of death, however, 
is again being remanded to the RO via the AMC for still 
further development.


FINDINGS OF FACT

1.  A February 2001 rating decision granted the Veteran a 
total disability rating based on individual unemployability 
(TDIU), retroactively effective from September 8, 2000, and 
TDIU remained in effect until his death in April 2001.  
He was not, however, evaluated totally disabled for 10 
continuous years immediately preceding his death; was not 
totally disabled from the date of his discharge from service 
for a period of not less than 5 years immediately preceding 
his death; and was not a former prisoner of war (POW).

2.  The Veteran also was not "entitled to receive" total 
disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).



CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the appellant-widow's claim is being denied as a 
matter of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).



II.  Analysis-Entitlement to Benefits under § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002)

In essence, the ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met:  (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).



The Board notes that 38 C.F.R. § 3.22, as amended in January 
2000, specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  On December 
2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211 
(Dec. 2, 2005), which effectively barred entitlement to 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the 
basis of hypothetical entitlement.  See National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs 
(NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's 
regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 
U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 
20.1106 was amended, and section 1318 claims will be decided 
with regard to prior disposition of those issues during the 
Veteran's lifetime.  The implementing rule stated that "VA 
will apply this rule to claims pending before VA on the 
effective date of this rule [December 2, 2005], as well as to 
claims filed after that date."  See also Rodriguez v. Peake, 
511 F.3d 1147 (Fed. Cir. 2008).

In this case, there was no claim pending for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 on January 21, 
2000.  Rather, the Veteran died in April 2001, and the 
appellant filed her claim for DIC benefits in August 2001.  
Thus, hypothetical entitlement is not for application in this 
case.  The state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

Significantly, the Board notes that the phrase "entitled to 
receive" also contemplates a situation in which additional 
service department records, existing at the time of a prior 
VA decision but not previously considered by VA, provide a 
basis for reopening a claim finally decided during the 
Veteran's lifetime and awarding a total service-connected 
disability rating retroactively.  See 38 C.F.R. § 3.22(b)(2); 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III).  However, in this case, no such additional 
service department records have been identified.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  In this case, at the time 
of his death in April 2001, the Veteran had several service-
connected disabilities, rated at a combined total of 70 
percent, effective from September 11, 1997.  He was also in 
receipt of total disability rating based on individual 
unemployability (TDIU), effective from September 8, 2000.  
And his separation from service was well before that, 
in May 1988.  Consequently, the Veteran was rated as totally 
disabled for less than one year at the time of his death.  As 
such, the Veteran was not rated totally disabled for a 
continuous period of at least 10 years immediately preceding 
death; nor was he rated totally disabling continuously since 
his release from active duty and for a period of not less 
than five years immediately preceding death.  Furthermore, 
his SPRs do not reveal that he was a former POW, and there is 
no allegation of record that he was.  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the Veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).



However, there is no allegation by the appellant or any 
evidence of record showing the criteria are met for one of 
the eight possible exceptions listed under 
38 C.F.R. § 3.22(b).  In this regard, there has been no 
allegation or evidence of CUE in any prior decision, nor has 
the appellant or her representative identified any other 
basis for granting this claim.  38 C.F.R. § 3.22(b)(1).  
Therefore, there is no legal basis for granting the 
appellant's claim pursuant to 38 U.S.C.A. § 1318.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  The Board is sympathetic to the 
Veteran's arguments but, unfortunately, is unable to provide 
a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  The Board is bound by the law 
(applicable statutes and regulations) and does not have 
authority to grant benefits on an equitable basis, no matter 
how compelling the circumstance.  See 38 U.S.C. §§ 503, 
7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the 
appellant's claim under the provisions of 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




REMAND

Before addressing the remaining claim on appeal for cause of 
death, the Board finds that additional development is 
required.  

The Veteran died in April 2001.  The death certificate lists 
the immediate cause of his death as multiple organ failure 
due to malignant melanoma.  Notably, this disorder was not 
service connected at the time of his death.  However, at the 
time of his death, he also had several service-connected 
disabilities, including:  lumbosacral pain secondary to 
degenerative joint disease (DJD, i.e., arthritis), rated as 
40-percent disabling; left knee pain with DJD, rated as 10-
percent disabling; right knee pain with DJD, rated as 10-
percent disabling; right ankle pain, rated as 10-percent 
disabling; left ankle pain, rated as 10-percent disabling; 
tinnitus, rated as 10-percent disabling; healed fracture of 
the left fifth metacarpal, rated noncompensable (0 percent); 
bilateral hearing loss, rated noncompensable (0 percent); 
feet trichophytosis, rated noncompensable (0 percent); acne 
of the chest, back, and abdomen, rated noncompensable (0 
percent); and a pilonidal cyst, rated noncompensable (0 
percent).  He had a combined rating of 70 percent for his 
service-connected disabilities, effective from September 11, 
1997.  He was also in receipt of a TDIU effectively since 
September 8, 2000.

The appellant attributes the Veteran's malignant melanoma, 
his terminal illness, to an alleged combination of exposure 
to direct sunlight and herbicides during his service in 
Vietnam during the Vietnam War.

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death; or that it had a material influence in 
accelerating death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(4) (2008).

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition, and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The Board is required to remand the appellant-widow's cause-
of-death claim at issue for this additional VCAA Hupp notice.  
The VCAA notice she received in May 2002 and June 2007 does 
not comply with the holding of this decision, including 
especially since both notices fail to list the Veteran's 
service-connected disabilities and ratings.

Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Send the appellant-widow additional 
VCAA notice to comply with Hupp.  
Specifically, this additional VCAA 
notice must contain:  (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of 
his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on his 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
conditions not service connected.

2.	Then readjudicate the cause-of-
death claim in light of any additional 
evidence.  If the claim is not granted 
to the appellant's satisfaction, send 
her a SSOC and give her an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


